Citation Nr: 1518241	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-36 135	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for right ear hearing loss, prior to April 13, 2007.
 
2.  Entitlement to a compensable disability rating for bilateral hearing loss, from April 13, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945, and from September 1951 to September 1957.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions dated in January 2007, November 2007, and June 2011 issued by the St. Petersburg RO and the Appeal Management Center (AMC) in Washington, D.C. (hereinafter agency of original jurisdiction (AOJ)). 

A January 2007 AOJ rating decision granted the Veteran's claim of entitlement to service connection for right ear hearing loss, and assigned a noncompensable disability rating, effective May 18, 1998.  A November 2007 AOJ rating decision, inter alia, continued the Veteran's noncompensable disability rating for his service-connected right ear hearing loss and denied his claim of entitlement to service connection for left ear hearing loss.  The Veteran filed a notice of disagreement (NOD) with both of these determinations in December 2007.  The AOJ issued a statement of the case (SOC) in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In March 2011, the Veteran and his wife, S. L., testified at a hearing before a Veterans Law Judge.  A transcript of that hearing is of record.

In a May 2011 decision, the Board granted the Veteran's service connection claim for left ear hearing loss and remanded his initial rating claim to the AOJ for additional development.  

In a June 2011 rating decision, the AOJ implemented the Board's decision to grant service connection for the Veteran's left ear hearing loss, and assigned a noncompensable disability rating, effective April 13, 2007.  In a September 2011 rating decision, the AOJ recharacterized the Veteran's service-connected hearing loss disability as bilateral hearing loss and continued the assignment of a noncompensable disability rating, effective April 13, 2007.  

In a January 2012 decision, the Board remanded the issue of entitlement to a compensable disability rating for bilateral hearing loss to the AOJ for additional development.

A May 2012 AOJ rating decision awarded an initial 10 percent rating for bilateral hearing loss, effective April 13, 2007.

In a decision dated May 2012, the Board denied the claims of entitlement to an initial compensable disability rating for right ear hearing loss, prior to April 13, 2007, and entitlement to a compensable disability rating for bilateral hearing loss, as of April 13, 2007.  Because the Veteran disagreed with the initial rating assigned following the award of service connection for bilateral hearing loss, the Board characterized the claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). Moreover, although the Veteran was awarded a compensable rating from April 13, 2007, the record reflected that higher ratings for bilateral hearing loss were available before and after this date, and that the Veteran was presumed to seek the maximum available benefit for this disability.  Thus, the matter of higher ratings for hearing loss was characterized to reflect the staged ratings assigned.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran appealed the Board's May 2012 decision to the United States Court of Appeals (Court).  On November 14, 2014, the Court issued a decision affirming the Board's May 2012 decision.  However, after issuing its November 14, 2014 decision, the Court was advised that the Veteran had died on November [redacted], 2014 (which was prior to the decision date).  By order dated January 15, 2015, the Court withdrew its November 14, 2014, decision, vacated the Board's May 11, 2012, decision and dismissed the appeal for lack of jurisdiction.

The Board notes that in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with this case.  Notably, the litigation materials pertaining to the Court appeal are located in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  


FINDING OF FACT

On November [redacted], 2014, the Veteran died while his appeal of a May 2012 Board decision was pending before the Court.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 

The Board observes that, prior to the case being dismissed by the Court, the Veteran's counsel advised the Court that the Veteran's widow was not seeking substitution at that time.


ORDER

The appeal is dismissed.


		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


